Citation Nr: 0407906	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to March 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In December 1999, the Board remanded the issue of entitlement 
to a compensable rating for the veteran's service-connected 
residuals of a fracture of the right ankle.  As a 
consequence, in August 2000, the RO increased the rating to 
20 percent.  The veteran indicated in August 2000 that the 
decision satisfied his appeal; thus, his appeal was 
withdrawn.  In March 2001, however, the RO received a Notice 
of Disagreement regarding the 20 percent rating.  Inasmuch as 
the veteran withdrew his previous appeal, the RO's treating 
the statement as a Notice of Disagreement was appropriate.

In October 2003, a hearing was held before the undersigned in 
the Board's offices in Washington, DC.  The transcript of 
that hearing is associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A VA examination was conducted in July 2000 to determine the 
severity of the veteran's service-connected right ankle 
disability.  At that time, the examiner remarked that a 
previous x-ray study showed certain findings such as myositis 
ossificans involving the medial malleolus, but no mention was 
made as to possible findings of degenerative changes on the 
x-ray.  The examiner noted degenerative strain of the right 
ankle joint, but that the x-ray otherwise was normal. 

A University of Pennsylvania Health Systems x-ray study of 
the right foot and right ankle done in April 2001 revealed no 
acute fracture or dislocation; a well-corticated density 
inferior to the medial malleolus and a second density on the 
dorsal aspect of the anterior talus noted as possible sequela 
of prior trauma.  An examination conducted by Enyi Okereke, 
M.D., in April 2001 revealed a diagnosis of degenerative 
joint disease of the right ankle.  An examination conducted 
in February 2002 also at the University of Pennsylvania 
Health Systems included a diagnosis of arthritis of the 
ankle.  

A VA examination conducted in March 2002 demonstrated 
hyperpigmentation of the skin overlying the malleolus and 
indicated limitation of motion of the right ankle.  The 
examiner reported a stable joint with no signs of laxity and 
no evidence of atrophy of the surrounding muscles.  By way of 
history, the examiner noted some fatigability of the right 
ankle without evidence of instability.  The examiner further 
noted that, if degenerative joint disease was shown on the x-
ray study to be conducted, it was opined that it would be as 
a result of the in-service trauma to the ankle.  The examiner 
also concluded that the veteran was clearly prone to 
progression of symptoms associated with the right ankle 
disability without an ability to predict the extent of 
dysfunction in the future.  At the end of the report, the 
examiner noted that the x-ray studies were normal.  

In view of the above, the Board notes that the record as it 
stands currently is inadequate for the purpose of rendering 
an informed decision on the matter on appeal.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  An additional VA examination is in 
order to rectify any conflicting clinical findings with 
respect to the nature and severity of the veteran's service-
connected right ankle disability.  

During the veteran's hearing, the issue of entitlement to an 
extraschedular rating for the service-connected right ankle 
disability was raised.  This issue was never addressed by the 
RO, and the Board cannot address the issue in the first 
instance.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the nature and severity of the veteran's 
service-connected residuals of a 
fractured right ankle.  All indicated 
studies and tests should be done.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be directed to provide an opinion 
regarding the nature and extent of the 
veteran's right ankle disability.  
Specifically, the examiner should 
indicate whether there is degenerative 
joint disease of the right ankle as a 
result of prior trauma in service.  The 
examiner should assess whether the 
veteran's right ankle disorder results in 
severe disability of the foot.  Also, the 
examiner should attempt to reconcile the 
opinions regarding any conflicting 
medical assessments.  

3.  After completion of any additional 
indicated development, the RO should 
review the issue on appeal on the basis 
of all the evidence of record.  The RO 
should consider the issue of entitlement 
to an extraschedular rating pursuant to 
38 C.F.R. § 3.321.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




